CEASE Boulet PM FT or be4rfed tXS8 Page 4 St 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
ANATOLIE STATI; GABRIEL STATI; _ )
ASCOM GROUP, S.A.; TERRA RAF )
TRANS TRAIDING LTD., )
)
Petitioners, )
)
V. ) Civil Action No. 14-1638 (ABJ)

)
REPUBLIC OF KAZAKHSTAN, )
)
Respondent. )
)

ORDER

For the reasons stated in the Court’s March 23, 2018 Memorandum Opinion and Order
denying respondent the Republic of Kazakhstan’s Motion for Reconsideration of the Court’s
May 11, 2016 Order and granting petitioners’ Petition to Confirm the Arbitral Award, see [Dkt. #
69, 70], the Court enters judgment in petitioners’ favor against the respondent in the amount of
US$ 506,660,597.40 plus (a) interest at the rate of the six-month U.S. Treasury Bills rate
compounded semi-annually from April 30, 2009 to the date that judgment is entered herein, and
(b) post-judgment interest at the rate statutorily mandated by 28 U.S.C. § 1961 from the date that
judgment is entered to the date of satisfaction.

SO ORDERED.

 

Ww B ach —
Y

AMY BERMAN JACKSON ECF
United States District JudgeQDOCUMENT

I hereby attest and certify that this is a printed cdpy of a

. document which was electronically filed with the-United

DATE: July 16, 2019 States District and Bankruptcy Courts for the District of
olumbia.

Date Filed: tle WS
NGELA-D. CAESAR, CLERK

By: ete

 
